United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2386
                                   ___________

Mary E. Knight; Arlie Knight,          *
                                       *
            Appellants,                *
                                       *
     v.                                * Appeal from the United States
                                       * District Court for the
Greentree Financial Servicing          * District of North Dakota.
Corporation, formerly known as         *
Green Tree Financial Corporation,      *       [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                         Submitted: March 5, 1999

                              Filed: March 11, 1999
                                   ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Mary E. Knight and Arlie Knight appeal from the district court’s1 dismissal
with prejudice of their action against Greentree Financial Servicing Corporation.
Having carefully reviewed the record, the parties’ briefs, and the relevant law, we



      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
conclude the Knights& action was properly dismissed. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-